OPINION. Raum, Judge: Petitioner seeks the benefit of an unused excess profits credit carry-over based on a constructive average base period net income from its fiscal year 1941 to its fiscal year 1942, notwithstanding that it made no claim for such carry-over in its application for relief which it filed with respect to 1942. This issue is foreclosed by the decision of this Court in Lockhart Creamery, 17 T. C. 1123, 1140-1143. Cf. St. Louis Amusement Co., 22 T. C. 522; Barry-Wehmiller Machinery Co., 20 T. C. 705. Reviewed by the Special Division. Decision will he entered for the respondent.